PER CURIAM.
Counsel for the appellant and for appellee join in the statement in open court that the judge of the district court desires to modify and change the sentence pronounced, which has not yet been carried into effect, and to place the appellant on probation; and they join in a request that the case be remanded with permission that the judge reconsider and alter his sentence. No error appearing in the trial the conviction is affirmed, but the cause is ordered remanded to the district court with leave to the judge to reconsider and modify the sentence, and to place the defendant on probation. Scott v. United States, 5 Cir., 165 F. 172. Cf. United States v. Felder, D.C., 13 F.2d 526; 18 U.S.C.A. § 724.
Affirmed and remanded for resentence.